GILDERSLEEVE, J.
The action is to recover the stipulated royalty, for a certain specified period, upon “paper tubes,” alleged to have been manufactured by the defendant, and covered by letters patent of the United States, duly issued to the plaintiff. The complaint sets out a license agreement from the plaintiff to the defendant The agreement is not disputed, nor is there any controverted question as to its construction. The account of royalties is not questioned. The defense is that the paper tubes manufactured by defendant did not contain the invention covered by the plaintiff’s patent. The character of the product of the defendant is the sole issue raised. Did the paper tubes made and sold by defendant involve the invention for which the patent was obtained, and under which the license was given? On this issue the court below found in favor of the plaintiff. This finding is amply supported by sufficient testimony, and should not be disturbed. We find no rulings that impugn the validity of the judgment. The defendant’s objection to the jurisdiction of the court is without merit. The action is not for an infringement of the plaintiff’s patent, but is for compensation for an authorized use. The judgment appealed from should be affirmed, with costs to the respondent.